Citation Nr: 0929933	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit sought 
on appeal.

The Veteran appeared and testified in March 2009 before the 
undersigned Acting Veterans Law Judge.  A transcript is of 
record.  Additional evidence was submitted in March 2009 
after the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

The purpose of this remand is to schedule the Veteran for a 
VA examination in order to determine the etiology of the 
claimed chronic lung disability. 

Service treatment records indicate the Veteran was diagnosed 
and treated for left lower lobe pneumonia.  The Veteran's 
separation examination indicated no diagnosis of a lung 
disability.

In November 2006, Dr. Shumate opined that it was possible the 
Veteran's lung abnormalities began with his pneumonia 
contracted in service but would need more information to 
ascertain this. 

In a February 2009 statement, a VA physician indicated that 
he had treated the Veteran and indicated that the Veteran's 
pneumonia "may" have contributed to his current chronic 
bronchitis. 

In March 2009, CC, APRN-BC, Little Beaver Family Clinic, 
stated that when a lung was infected with the pneumonia virus 
or bacteria, the infection destroyed the alveoli walls and 
cilia. In its place, as the infection was eradicated, scar 
tissue formed and greatly reduced the surface area for 
respiratory exchange. CC opined that the Veteran's problem 
more than likely began with the pneumonia.
 
Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on the issue 
of entitlement to service connection for a chronic lung 
disorder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  VA and private 
treatment records should be obtained and the Veteran should 
be afforded a VA examination.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC should obtain and associate 
with the claims file, copies of all VA 
medical records that are not currently 
of record.

2.	The RO/AMC should contact the Veteran 
and ask him to identify all private 
treatment for his claimed chronic lung 
disorder, to include all treatment by 
Dr. Shumate and treatment received at 
the Little Beaver Family Clinic.  The 
RO should obtain copies of any of 
additional private medical treatment 
the Veteran identifies for his claimed 
lung disability.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO/AMC should then 
associate these records with the 
claims folder. 

3.	 The RO/AMC shall schedule the Veteran 
for an VA pulmonary examination.  The 
purpose of the examination is to 
determine the etiology of the 
Veteran's lung disability, if any.  

The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The examiner should state an opinion as 
to whether it is at least as likely as 
not ( i.e., there is a 50 percent or 
more probability) that any current 
chronic lung disorder had its onset 
during service or is otherwise related 
to active service, to include left 
lower lobe pneumonia in service.  

In all conclusions, the examiner must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.  

4.	 The Veteran is hereby notified that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.	 After completion of the above and any 
additional development deemed 
necessary, the RO/AMC should review 
and readjudicate the claim.  See 38 
C.F.R. § 4.2.  If any such action does 
not resolve the claim, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, 
if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

